United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2313
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Arkansas.
                                       *
Donnie R. Long,                        *       [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: February 6, 2004

                                 Filed: February 13, 2004
                                  ___________

Before BYE, RICHARD S. ARNOLD, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       Donnie R. Long appeals following resentencing upon his jury trial conviction
for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)
(2000). On appeal, his counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), and Long has filed a pro se supplemental brief.

      In a prior appeal, we vacated Long’s sentence and remanded for resentencing
in view of our finding that the Armed Career Criminal Act (ACCA) applied. See
United States v. Long, 320 F.3d 795, 801–02 (8th Cir. 2003). At resentencing the
District Court1 applied the ACCA, sentenced Long to 188 months of imprisonment
and three years of supervised release, and imposed a $1,000 fine.

       In the Anders brief, counsel challenges the District Court’s refusal to continue
the resentencing hearing and the Court’s imposition of a fine. After careful review
we find no merit in these issues. The District Court did not abuse its discretion in
denying Long’s continuance motion because Long sought the continuance to garner
evidence in support of a challenge he wished to make to a prior conviction. See
Custis v. United States, 511 U.S. 485, 487, 496–97 (1994) (except for convictions
obtained in violation of right to counsel, defendant in federal sentencing proceeding
has no right to collaterally attack validity of previous state convictions used to
support ACCA enhancement); United States v. Cotroneo, 89 F.3d 510, 514 (8th Cir.)
(standard of review for denial of continuance), cert. denied, 519 U.S. 1018 (1996).
We also find that the Court did not clearly err in imposing a $1,000 fine. See
U.S.S.G. § 5E1.2; United States v. Johnston, 973 F.2d 611, 615 (8th Cir. 1992)
(district court did not clearly err by imposing fine on indigent defendant based on his
ability to pay fine while working in prison and after being released), cert. denied, 506
U.S. 1068 (1993).

        The arguments raised in Long’s pro se brief also fail. Long may not now
challenge his felon-in-possession conviction because he did not raise this issue in his
first appeal. See United States v. Logan, 333 F.3d 876, 878 (8th Cir.) (per curiam),
cert. denied, 124 S. Ct. 970 (2003). His argument that his prior drug convictions
should have been treated as related for ACCA purposes is precluded by law of the
case. See United States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995). Despite Long’s
assertion to the contrary, these three prior convictions were grouped together for
criminal-history-score purposes. Finally, Long’s ineffective-assistance claim is not


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                          -2-
properly before us. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir.
2003).

      Having found no nonfrivolous issues after reviewing under Penson v. Ohio,
488 U.S. 75, 80 (1988), the portions of the record pertaining to resentencing, we
affirm.

      We also grant counsel’s motion to withdraw.
                      ______________________________




                                       -3-